Exhibit 99.1 St. Jude Medical, Inc. Global Headquarters One St. Jude Medical Drive St. Paul, MN 55117-9913 USA Tel sjm.com News Release CONTACTS Angie Craig Investor and Media Relations Tel acraig@sjm.com J.C. Weigelt Investor Relations Tel jweigelt@sjm.com St. Jude Medical Reports Third Quarter 2010 Results · Total revenue grew 8% year-over-year constant currency · Adjusted Non-GAAP EPS of $0.72 grew 22% · Implantable cardioverter defibrillator (ICD) sales were up 14% year-over-year constant currency · Company is raising its guidance for earnings per share for the full year ST. PAUL, Minn.  October 20, 2010  St. Jude Medical, Inc. (NYSE: STJ) today reported sales and net earnings for the third quarter ended October 2, 2010. Third Quarter Sales The Company reported net sales of $1.240 billion in the third quarter of 2010, an increase of 7 percent compared with the $1.160 billion in the third quarter of 2009. Revenue for the third quarter increased 8 percent after adjusting for the impact of foreign currency. Foreign currency translation comparisons decreased third quarter sales by approximately $10 million. Commenting on the Companys results, St. Jude Medical Chairman, President and Chief Executive Officer Daniel J. Starks said, Our third quarter results reinforce our conviction that our growth program is on track and that St. Jude Medical is well positioned to continue growing long term at a superior rate. We now have raised our 2010 EPS guidance range for the third time in three quarters. We have good momentum as we prepare to finish up the year and look to 2011. Cardiac Rhythm Management (CRM) Total CRM sales, which include ICD and pacemaker products, were $738 million for the third quarter of 2010, a 7 percent increase compared with the third quarter of 2009. On a currency neutral basis, total CRM sales grew 8 percent over the comparable quarter in 2009. Of that total, ICD product sales were $439 million in the third quarter, a 13 percent increase compared with the third quarter of 2009. ICD revenue grew 14 percent after adjusting for the impact of foreign currency. Third quarter pacemaker sales were $299 million, consistent with the third quarter of 2009 on a reported and constant currency basis. St. Jude Medical, Inc. Global Headquarters One St. Jude Medical Drive St. Paul, MN 55117-9913 USA Tel sjm.com Atrial Fibrillation (AF) AF product sales for the third quarter of 2010 totaled $169 million, an 8 percent increase over the third quarter of 2009. On a currency neutral basis, total AF sales grew 9 percent over the comparable quarter in 2009. Neuromodulation Neuromodulation product sales were $93 million in the third quarter of 2010, up 11 percent from the comparable quarter of 2009 on a reported and constant currency basis. Cardiovascular Total cardiovascular sales, which primarily include vascular closure and heart valve products, were $240 million for the third quarter of 2010, a 4 percent increase over the third quarter of 2009 on a reported and constant currency basis. Sales of vascular closure products in the third quarter of 2010 were $86 million. Heart valve product sales for the third quarter of 2010 were $78 million. Third Quarter Earnings Results In the third quarter, the Company recorded after-tax charges of $11 million, or $0.03 per diluted share, related primarily to closing and other costs associated with the acquisition of LightLab Imaging, Inc. and recorded $12 million, or $0.04 per diluted share, of in-process research and development expenses related to the acquisition of certain pre-development technology assets. Including these items, reported net earnings for the third quarter of 2010 were $208 million, or $0.63 per share. This compares to reported net earnings for the third quarter of 2009 of $167 million or $0.48 per share. In accordance with GAAP, reported net earnings for the third quarter 2010 do not include any benefit from the research and development tax credit, which has yet to be extended for 2010. Including the benefit of this adjustment and excluding the third quarter charges, adjusted net earnings for the third quarter of 2010 were $238 million, or $0.72 per diluted share. A reconciliation of the Companys non-GAAP adjusted net earnings per share to the Companys GAAP net earnings per share is provided in the schedule at the end of the press release. Fourth Quarter and Full-Year 2010 Sales and Earnings Guidance During a conference call today, St. Jude Medical will provide its range for revenue expectations for the fourth quarter by product category and update its expectations related to full-year earnings per share. The Company expects its consolidated adjusted net earnings for the fourth quarter of 2010 to be in the range of $0.72 to $0.74 per diluted share and for full-year 2010 consolidated adjusted net earnings to be in the range of $2.98 to $3.00 per diluted share, a $0.09 increase on the top end of the guidance from the full-year 2010 guidance we gave during our second quarter earnings call. A reconciliation of the Companys quarterly and annual guidance is provided in the schedule below. St. Jude Medical, Inc. Global Headquarters One St. Jude Medical Drive St. Paul, MN 55117-9913 USA Tel sjm.com Non-GAAP Financial Measures The Company provides adjusted net earnings and adjusted net earnings per share because St. Jude Medical management believes that in order to properly understand the Companys short-term and long-term financial trends, investors may wish to consider the impact of certain adjustments (such as in-process research and development charges, acquisition-related charges, impairment charges, restructuring charges, litigation charges or litigation reserve adjustments and income tax adjustments). These adjustments result from facts and circumstances (such as business development activities, acquisitions, restructuring activities, asset impairment events or developments, settlements and other developments relating to litigation and resolution of audits by tax authorities) that vary in frequency and impact on the Companys results of operations. St. Jude Medical management uses adjusted net earnings and adjusted net earnings per share to forecast and evaluate the operational performance of the Company as well as to compare results of current periods to prior periods on a consolidated basis. Non-GAAP financial measures used by the Company may be calculated differently from, and therefore may not be comparable to, similarly titled measures used by other companies. Investors should consider non-GAAP measures in addition to, and not as a substitute for, or superior to, financial performance measures prepared in accordance with GAAP. Conference Call/Webcast St. Jude Medicals third quarter 2010 earnings call can be heard live today beginning at 7 a.m. CDT (also archived for 90 days) on the Investor Relations section of our website sjm.com. About St. Jude Medical St. Jude Medical develops medical technology and services that focus on putting more control into the hands of those who treat cardiac, neurological and chronic pain patients worldwide. The company is dedicated to advancing the practice of medicine by reducing risk wherever possible and contributing to successful outcomes for every patient. St. Jude Medical is headquartered in St. Paul, Minn. and has four major focus areas that include: cardiac rhythm management, atrial fibrillation, cardiovascular and neuromodulation. For more information, please visit sjm.com. Forward-Looking Statements This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that involve risks and uncertainties. Such forward-looking statements include the expectations, plans and prospects for the Company, including potential clinical successes, anticipated regulatory approvals and future product launches, and projected revenues, margins, earnings and market shares. The statements made by the Company are based upon management's current expectations and are subject to certain risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties include market conditions, risks related to the Company's proposed acquisition of AGA Medical Holdings and other factors beyond the Company's control and the risk factors and other cautionary statements described in the Company's filings with the SEC, including those described in the Risk Factors and Cautionary Statements sections of the Company's Quarterly Report on Form 10-Q for the fiscal quarter ended April 3, 2010. The Company does not intend to update these statements and undertakes no duty to any person to provide any such update under any circumstance. St. Jude Medical, Inc. Global Headquarters One St. Jude Medical Drive St. Paul, MN 55117-9913 USA Tel sjm.com Summary of Third Quarter 2010 Sales Quarter Ended 10/2/10 (dollars in millions) Sales Reported % Change vs. 3Q09 Total Sales 7% Total International Sales Total U.S. Sales Worldwide Cardiac Rhythm Management 7% International Cardiac Rhythm Management U.S. Cardiac Rhythm Management Worldwide ICD 13% International ICD U.S. ICD Worldwide Pacemakers 0% International Pacemakers U.S. Pacemakers Worldwide Atrial Fibrillation 8% International Atrial Fibrillation U.S. Atrial Fibrillation Worldwide Cardiovascular 4% International Cardiovascular U.S. Cardiovascular Worldwide Neuromodulation 11% International Neuromodulation U.S. Neuromodulation St. Jude Medical, Inc. Global Headquarters One St. Jude Medical Drive St. Paul, MN 55117-9913 USA Tel sjm.com St. Jude Medical, Inc. Condensed Consolidated Statements of Earnings (in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended October 2, 2010 October 3, 2009 October 2, 2010 October 3, 2009 Net sales $ Cost of sales Cost of sales before special charges Special charges 0 0 Total cost of sales Gross profit Selling, general & administrative expense Research & development expense Purchased R & D 0 0 Special charges 0 0 Operating profit Other income (expense), net ) ) ) Earnings before income taxes Income tax expense Net earnings $ Adjusted net earnings (Non-GAAP) $ Diluted net earnings per share $ 0.63 $ 0.48 $ 2.13 $ 1.69 Adjusted diluted net earnings per share (Non-GAAP) $ 0.72 $ 0.59 $ 2.26 $ 1.79 Weighted average shares outstanding- diluted 329,927 344,298 329,101 348,242 Third quarter 2010 adjusted net earnings and adjusted diluted net earnings per share exclude after-tax charges of $10,714 or $0.03 per share, related primarily to closing and other costs associated with the Company's acquisition of LightLab Imaging, Inc. The associated pre-tax amount of $14,635 was recorded to Cost of sales ($1,700) and SG&A expense ($12,935). Third quarter 2010 adjusted net earnings and adjusted diluted net earnings per share exclude $12,244 or $0.04 per share, of in-process research and development expenses related to the acquisition of certain pre-development technology assets. Third quarter 2010 adjusted net earnings and adjusted diluted net earnings per share include $6,294 of income tax benefit, or $0.02 per share, related to the expected benefit from the federal research and development tax credit not yet extended for 2010. Third quarter 2009 adjusted net earnings and adjusted diluted net earnings per share exclude the following after-tax items totaling $37,054 or $.11 per share: -$31,867 charges, or $0.09 per share, primarily related to employee termination costs related to continuing efforts to improve sales and and sales support productivity as well as to streamline manufacturing operations. -$5,187 impairment charges, or $0.02 per share, related to a decline in the fair values of strategic cost investments that are not considered temporary. The associated pre-tax amount of $8,300 was recorded to other income (expense). First nine months 2010 adjusted net earnings and adjusted diluted net earnings per share exclude after-tax charges of $10,714 or $0.03 per share, related primarily to closing and other costs associated with the Company's acquisition of LightLab Imaging, Inc. The associated pre-tax amount of $14,635 was recorded to Cost of sales ($1,700) and SG&A expense ($12,935). First nine months 2010 adjusted net earnings and adjusted diluted net earnings per share exclude $12,244 or $0.04 per share, of in-process research and development expenses related to the acquisition of certain pre-development technology assets. First nine months 2010 adjusted net earnings and adjusted diluted net earnings per share include $19,699 of income tax benefit, or $0.06 per share, related to the expected benefit from the federal research and development tax credit not yet extended for 2010. First nine months 2009 adjusted net earnings and adjusted diluted net earnings per share exclude the following after-tax items totaling $37,054 or $.10 per share: -$31,867 charges, or $0.09 per share, primarily related to employee termination costs related to continuing efforts to improve sales and and sales support productivity as well as to streamline manufacturing operations. -$5,187 impairment charges, or $0.01 per share, related to a decline in the fair values of strategic cost investments that are not considered temporary. The associated pre-tax amount of $8,300 was recorded to other income (expense). St. Jude Medical, Inc. Global Headquarters One St. Jude Medical Drive St. Paul, MN 55117-9913 USA Tel sjm.com Condensed Consolidated Balance Sheets (in thousands) (Unaudited) October 2, 2010 January 2, 2010 Cash and cash equivalents $ 851,614 $ 392,927 Accounts receivable, net 1,261,414 1,170,579 Inventories 688,657 659,960 Other current assets 415,827 336,740 Property, plant & equipment, net 1,257,229 1,153,086 Goodwill 2,075,620 2,005,851 Other intangible assets, net 469,550 456,142 Other assets 365,375 250,526 Total assets $ 7,385,286 $ 6,425,811 Current debt obligations $ 0 $ 334,787 Other current liabilities 730,217 732,526 Long-term debt 1,988,266 1,587,615 Deferred income taxes, net 120,831 132,392 Long-term other liabilities 355,336 314,940 Total equity 4,190,636 3,323,551 Total liabilities & equity $ 7,385,286 $ 6,425,811 2010 Earnings Guidance Reconciliation Fourth Quarter 2010 Full Year 2010 Estimated 2010 diluted net earnings per share $ 0.64 - $ 0.68 $ 2.77 - $ 2.81 Estimated 2010 adjusted diluted net earnings per share (Non-GAAP) $ 0.72 - $ 0.74 $ 2.98 - $ 3.00 The federal research and development tax credit has not yet been extended for 2010. The Company's above estimated 2010 adjusted diluted net earnings per share (Non-GAAP) assumes that the tax credit will be approved retroactive to January 1, 2010. Additionally, estimated adjusted diluted net earnings per share exclude charges of $0.04 - $0.06 related primarily to closing and other costs expected to be incurred in connection with the previously announced acquisition of AGA Medical Holdings, Inc.
